          Case 2:20-cv-00604-RFB-VCF Document 45 Filed 03/22/21 Page 1 of 6




1    LUKE A. BUSBY, ESQ
     Nevada Bar No. 10319
2    LUKE ANDREW BUSBY, LTD.
     316 California Ave # 82
3    Reno, Nevada 89509
     O: 775.453.0112
4    luke@lukeandrewbusbyltd.com
5    Designated Resident Nevada Counsel for Plaintiff

6    Sarah Grady*                           David B. Owens*
     Loevy & Loevy                          Loevy & Loevy
7    311 N. Aberdeen St., 3rd Fl.           100 S. King St., St. 100
     Chicago, IL 60607                      Seattle, WA 98104
8    O: 312.243.5900                        O: 312-243-5900
     sarah@loevy.com                        david@loevy.com
9    *Admitted pro hac vice
     Counsel for Plaintiff Craig Farah, Personal Representative
10   of the Estate of Nicholas Farah

11
                        IN THE UNITED STATES DISTRICT COURT
12                           FOR THE DISTRICT OF NEVADA

13   CRAIG FARAH, Personal
     Representative of the ESTATE OF
14   NICHOLAS FARAH,
15                Plaintiff,
16                vs.                              No. 2:20-cv-00604
17   LAS VEGAS METROPOLITAN                        Hon. Richard F. Boulware, II, Judge
     POLICE DEPARTMENT; RICHARD
18   NEWMAN; SAMUEL MENDOZA;                       Hon. Cam Ferenbach, Mag. Judge
     AARON MOSELY; JEREMY
19   STEWART; CHRISTY SNAPP;                       STIPULATION AND PROPOSED
     GABRIEL VILLANUEVA; KIM SOFFE;                ORDER EXTENDING DISCOVERY
20
     and COLLIN PETRIELIUS, and                    SCHEDULE
21   NAPHCARE, INC.,
                                                   (Second Request)
22                Defendants.

23
           Plaintiff Craig Farah, Personal Representative of the Estate of Nicholas
24
     Farah, by and through his counsel of record, Defendants Las Vegas Metropolitan
25
     Police Department, Richard Newman, Samuel Mendoza, Aaron Mosely, Jeremy
26
     Stewart, Christy Snapp, Gabriel Villanueva, through their counsel of record, and
27

                                               1
           Case 2:20-cv-00604-RFB-VCF Document 45 Filed 03/22/21 Page 2 of 6




1    Kim Soffe, Colin Petrielius, and Naphcare, Inc., through their counsel of record,

2    hereby stipulate and agree that the discovery schedule as set out in the November

3    23, 2020 Stipulation and Order Extending Discovery Schedule (ECF 40) should be

4    extended by 90 days.

5          The instant filing is the second request for an extension of the Discovery

6    Schedule. The parties filed their Discovery Plan and Scheduling Order on August 3,

7    2020. ECF 21. They filed a subsequent stipulation extending the discovery

8    deadlines on November 23, 2020 (ECF 39), which was entered by the Court (ECF

9    40). The parties have moved forward diligently with both written and oral

10   discovery. The parties have served multiple third-party subpoenas and exchanged

11   substantial records and other relevant materials. The depositions of Plaintiff and

12   two Defendants are scheduled to take place in April.

13         Despite counsels’ best efforts, more time is needed to complete discovery due

14   to delays caused by the COVID-19 pandemic, counsels’ obligations in other matters,

15   the difficulties of locating witnesses, and the complexity of this case. Depositions of

16   the remaining parties and third-party witnesses need to be completed, and the

17   parties anticipate completing follow-up written discovery. Additionally, this Court

18   recently scheduled a hearing on the pending motion to dismiss filed by Defendants

19   Soffe, Petrielius, and Naphcare, Inc., for March 26, 2021. ECF 43. As such, the

20   parties ask the Court to extend discovery as follows:

21      a. The deadline for fact discovery will be extended from June 28, 2021 to

22         September 27, 2021.

23      b. The deadline to file motions to amend the pleadings or add parties will be

24         extended from March 30, 2021 to June 28, 2021.

25      c. The deadline for expert disclosures will be moved from April 27, 2021 to July

26         26, 2021, and the deadline for rebuttal experts will be moved from May 21,

27         2021 to August 19, 2021.

                                                2
           Case 2:20-cv-00604-RFB-VCF Document 45 Filed 03/22/21 Page 3 of 6




1       d. The deadline for the filing of dispositive motions will be moved from July 27,

2          2021 to October 25, 2021.

3       e. The deadline for filing the joint pretrial order will be moved from August 26,

4          2021 to November 24, 2021. As ordered previously, this deadline will be

5          suspended if dispositive motions are timely filed, until 30 days after the

6          decision of the dispositive motions or until further order of the Court. ECF

7          40.

8          Barring any other truly unforeseen, serious emergencies or unexpected

9    circumstances that would preclude completion of discovery, the parties do not

10   anticipate seeking any further extensions of discovery and, further, request that the

11   Court set a trial date based upon the schedule proposed herein.

12         The parties stipulate and agree to the requested extension. Accordingly,

13   Plaintiff and Defendants stipulate that the discovery schedule should be extended

14   by 90 days. This stipulation is made in good faith and not for the purpose of delay.

15

16

17

18

19

20

21

22

23

24

25

26

27

                                               3
          Case 2:20-cv-00604-RFB-VCF Document 45 Filed 03/22/21 Page 4 of 6




1    Dated this 22nd day of March, 2021.

2

3    By: /s/ Sarah Grady

4
     Sarah Grady*                           David B. Owens*
5    Loevy & Loevy                          Loevy & Loevy
     311 N. Aberdeen St., 3rd Fl.           100 S. King St., St. 100
6    Chicago, IL 60607                      Seattle, WA 98104
     O: 312.243.5900                        O: 312-243-5900
7    sarah@loevy.com                        david@loevy.com
     *Admitted pro hac vice
8    Counsel for Plaintiff Craig Farah, Personal Representative of the Estate of Nicholas
     Farah
9
     LUKE A. BUSBY, ESQ
10   Nevada Bar No. 10319
     LUKE ANDREW BUSBY, LTD.
11   316 California Ave # 82
     Reno, Nevada 89509
12   O: 775.453.0112
13   luke@lukeandrewbusbyltd.com
     Designated Resident Nevada Counsel for Plaintiff
14

15   By: /s/ Craig R. Anderson

16   Craig R. Anderson
     Marquis Aurbach Coffing
17   10001 Park Run Drive
     Las Vegas, NV 89145
18   O: 702.942.2136
     canderson@maclaw.com
19   Counsel for Defendants LVMPD, Newman, Mendoza, Mosely, Stewart, Snapp, and
     Villanueva
20

21   By: /s/ Paul A. Cardinale
22   Paul A. Cardinale
     Lauria Tokunaga Gates & Linn, LLP
23   1755 Creekside Oaks Dr., Ste. 240
     Sacramento, CA 95833
24   O: 916.492.2000
     pcardinale@ltglaw.net
25

26

27

                                               4
          Case 2:20-cv-00604-RFB-VCF Document 45 Filed 03/22/21 Page 5 of 6




1                                         ORDER
2          IT IS SO ORDERED that the above Stipulation is hereby GRANTED. The
3    discovery schedule shall be extended by 90 days.
4
           DATED this 22nd day of March, 2021.
5
                                           _______________________________________
6
                                           UNITED STATES MAGISTRATE JUDGE
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

                                              5
           Case 2:20-cv-00604-RFB-VCF Document 45
                                               44 Filed 03/22/21 Page 6 of 6



                               CERTIFICATE OF SERVICE
1
            I, Sarah Grady, an attorney, hereby certify that on March 22, 2021, I filed the
2    foregoing Stipulation and Proposed Order via CM/ECF, which was electronically
3    delivered to all counsel of record.

4                                           /s/ Sarah Grady
                                            One of Plaintiff’s Attorneys
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

                                               6
